Citation Nr: 0110653
Decision Date: 04/11/01	Archive Date: 05/21/01

Citation Nr: 0110653	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-16 057	)	DATE APR 11, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1945.  The appellant is the veteran's widow.

The instant appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed, and the Board of Veterans' Appeals 
(Board) denied the claim as not well grounded in a May 1998 
decision.

In August 1998, the appellant prepared a motion for 
reconsideration of the Board's decision.  In December 1998, 
the motion was denied by the Acting Chairman of the Board.  
Under recently-enacted legislation, Public Law No. 105-111, 
111 Stat. 2271 (1997) (codified at 38 U.S.C.A. § 7111), the 
Board has, for the first time, been granted the authority to 
revise a prior decision of the Board on the ground of clear 
and unmistakable error (CUE).  The Board construed the 
appellant's August 1998 motion as a request that the Board 
revise its prior decision on the ground that it was the 
product of CUE.

In March 2000 the appellant was informed that the Vice 
Chairman of the Board had decided to order reconsideration.  
She was informed that a final determination on the CUE claim 
would be held in abeyance, pending the outcome of this 
reconsideration.  She was further notified that 
reconsideration was to her advantage as the March 2000 
reconsideration order vacated the May 1998 Board decision and 
allowed for de novo review of her claim under a less 
stringent standard of review than CUE.  In April 2000, the 
Board found the appellant's claim to be well-grounded and 
then remanded the matter for further development. 

This decision by the reconsideration panel replaces the May 
1998 Board decision.  As this decision replaces the May 1998 
decision, the question of whether there was CUE in the May 
1998 decision is moot.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of  
the appellant's claim has been obtained. 

2.  The veteran died in October 1995.  His death certificate 
listed the immediate cause of death as probable metastasis of 
the liver with total body failure due to or as a consequence 
of hepato-renal syndrome.

3.  At the time of his death, the veteran was service-
connected for schizophrenia, and he had been taking Thorazine 
and other medications for years as part of his treatment for 
that disease.

4.  The evidence does not show that the veteran's death from 
probable metastasis of the liver with total body failure due 
to or as a consequence of hepato-renal syndrome, was caused 
by either any event in service, his service-connected 
schizophrenia, or medication taken for his service-connected 
schizophrenia. 


CONCLUSION OF LAW

The veteran's death from probable metastasis of the liver 
with total body failure due to or as a consequence of hepato-
renal syndrome, was not caused by either any event in 
service, or his service-connected schizophrenia, or 
medication taken for his service-connected schizophrenia.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the conclusion of the Board that 
the new law has no impact on the issue in this case.  This is 
true because the VA has already fulfilled the notice and duty 
to assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The record includes service medical records, 
private and VA treatment records, VA examination reports, 
written statements from private physicians, the veteran's 
certificate of death, and written statements from the 
appellant and her representative.  Further, this case was 
remanded in April 2000 for further development.  Pursuant to 
that remand, additional VA treatment records and a VA medical 
opinion were developed.  The appellant has not made the VA 
aware of any records relevant to the present claim that have 
not been associated with the claims folder.  Thus, as 
sufficient data exists to address the merits of the claim, 
the Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the appellant in the development of 
her claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In addition, the appellant has been notified of the 
information necessary to substantiate her claim.  She was 
advised in the December 1995 rating decision, the January 
1996 statement of the case, the January 1998 supplemental 
statement of the case (SSOC), the May 1998 Board decision, 
the April 2000 Board decision, and the July 2000 SSOC of the 
general requirements necessary to establish entitlement to 
the benefit sought.  Under these circumstances, the Board 
finds that adjudication of the issue on appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  To 
establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related to death.  For 
the disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (2000).  A service-connected disorder is one 
which was incurred in or aggravated by active service, or in 
the case of certain diseases like malignant tumors or 
psychoses, one which was demonstrated to a compensable degree 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101,  1110, 1112, 1113, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

At the time of his death, the veteran was service-connected 
for schizophrenia, rated as 50 percent disabling.  The cause 
of death was listed on the certificate of death as probable 
metastasis of the liver with total body failure due to or as 
a consequence of hepato-renal syndrome.  The appellant 
asserts that medication which the veteran was prescribed for 
his service-connected schizophrenia caused his liver 
problems.

Service medical records do not show any treatment for cancer, 
including cancer of the liver.  The record also does not 
reveal that a malignant tumor was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  The veteran was noted to be 
taking Thorazine for his psychiatric problems during a period 
of hospitalization in 1956.  A review of the medical 
treatment records show that he continued to take Thorazine 
and other medications over the years as part of his treatment 
for his service-connected schizophrenia.

The report of discharge summary for the period of 
hospitalization commencing on September 25, 1995, during 
which the veteran died, shows the primary diagnosis as liver 
metastasis; the only other diagnosis was hepatorenal 
syndrome.  It was noted that the family understood his 
disease.  A computer tomography, guided biopsy was suggested, 
but the family refused to give consent.  The patient's family 
was contacted at death and a full, or in the alternative, a 
limited, autopsy was requested, which they refused.

On September 25, 1995, several consultations were requested 
based on an ultrasound of the abdomen that was suggestive of 
liver cirrhosis versus liver metastasis.  The referring 
physician requested a review by a psychiatric consultant as 
to possible liver cirrhosis questionably due to long-term 
Thorazine use.  The psychiatric consultation concluded that 
the veteran had metastatic disease of the liver and that the 
veteran had been stable for several years on 150 milligrams 
of Thorazine.  Thorazine was discontinued.

The referring physician also requested a review by a 
gastrointestinal consultant.  The gastroenterologist noted 
that the veteran was on chronic antipsychotic drugs.  It was 
noted that there was no history of intravenous drug abuse, 
alcohol, or chronic liver disease.  A computer tomography 
scan was reviewed with radiology.  It was the impression of 
the gastroenterologist that metastatic liver disease was most 
likely and that the site of the primary cancer was 
questionably the colon or pancreas.

In an attempt to determine the likelihood of a relationship 
between the veteran's cause of death and medication for his 
service-connected schizophrenia as alleged,  the Board, in 
its April 2000 remand, requested a medical opinion on this 
issue.  In a June 2000 report, a VA physician stated that the 
veteran's record had been reviewed, including the discharge 
summary of the veteran's final hospitalization.  The 
physician noted that the veteran had a history of taking 
numerous medications, including Thorazine, and that the 
discharge summary of the veteran's final hospitalization 
diagnosed liver metastasis.

The physician explained that "[t]he diagnosis in the record 
of liver metastasis indicated that the malignancy occurred 
elsewhere in the body and his liver problem was most likely 
metastatic rather than being a primary carcinoma liver."  
The physician concluded "[t]herefore, it is untenable to 
think that since it was metastatic disease that the patient's 
medications could have played a part in his death."

The appellant does not contend, and the evidence does not 
show, that cancer, including liver cancer, was incurred in or 
aggravated by service, or demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty. As noted above, the appellant asserts that 
service connection for the cause of the veteran's death is 
warranted because the veteran died from liver disease caused 
by medication which he was prescribed for his service-
connected schizophrenia.

The Board has considered both the supporting and non-
supporting evidence with regard to the appellant's 
contentions.  There is probative evidence which indicates a 
possible relationship between the veteran's death and his 
medication for his service-connected schizophrenia.  This 
supporting evidence consists of the September 25, 1995, 
psychiatric consultation request which noted possible liver 
cirrhosis questionably due to long-term Thorazine use based 
on an ultrasound of the abdomen that was suggestive of liver 
cirrhosis versus liver metastasis. 

The Board finds, however, that the preponderance of the 
evidence demonstrates no relationship between the veteran's 
death due to liver problems and his medication for his 
service-connected schizophrenia.  First, the Board finds 
highly persuasive the June 2000 VA medical opinion report 
which concluded that it was "untenable to think that . . . 
the patient's medications could have played a part in his 
death."  The Board finds this opinion more probative than 
the September 1995 psychiatric consultation request because 
the June 2000 opinion is phrased in unambiguous terms, 
whereas the consultation request was phrased in equivocal 
language.  The Board also finds the June 2000 medical opinion 
to be highly probative because the physician provided reasons 
for his conclusion.  He reasoned that since the veteran's 
liver disease was metastatic disease, meaning it resulted 
from a primary malignancy occurring elsewhere in the body, 
the liver disease could not have resulted from his 
schizophrenia medication.  Further, the Board finds the June 
2000 opinion to be more probative than the September 1995 
consultation request because it was based upon a review of 
the record.  The consultation request was not.  Thus, the 
June 2000 VA opinion is more pertinent, persuasive, and thus 
more probative because it is well-reasoned, it is based upon 
a review of the entire claims folder, and it is otherwise 
consistent with the record.

The Board finds that the June 2000 medical opinion is 
consistent with the record because other medical evidence in 
the claims folders reveals that it was the opinion of several 
VA physicians that the veteran's liver problems were 
attributable to metastatic liver cancer, not psychiatric 
medications.  The evidence which identified the source of the 
veteran's liver problems as metastatic liver cancer includes 
the report of discharge summary for the veteran's final 
period of hospitalization in addition to several consultation 
reports developed during that hospitalization.  Both the 
psychiatric and gastrointestinal consultation reports dated 
in September 1995 gave impressions of metastatic liver 
disease.

The Board finds persuasive the fact that numerous medical 
reports found no relationship between the veteran's liver 
problems and his medication for his service-connected 
schizophrenia, whereas only one medical record, the September 
25, 1995, psychiatric consultation request, indicated a 
possible relationship between the veteran's death and his 
medication for his service-connected schizophrenia.  

The Board concludes that a condition related to service, 
including medication taken for the treatment of service-
connected schizophrenia, did not cause or materially 
contribute to the veteran's death.  Thus, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.



			
        CONSTANCE B. TOBIAS                          MARK W. 
GREENSTREET
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
C. P. RUSSELL
Member, Board of Veterans' Appeals


 



Citation Nr: 9815856	
Decision Date: 05/22/98    Archive Date: 06/03/98

DOCKET NO.  96-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1943 to February 1945; however, these dated are unconfirmed. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
cause of death of the veteran.  The appellant is the widow of 
the veteran.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant argues that that the veterans fatal liver 
disease was caused by the extended use of medication, 
including Thorazine, to treat his service-connected 
schizophrenia.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellants claim for 
service connection for the cause of the veterans death is 
not well grounded.



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1995.

2.  Prior to his death, the veteran had established service 
connection for schizophrenia, evaluated as 50 percent 
disabling.

3.  The immediate cause of the veterans death was probable 
metastasis of the liver with total body rashes and 
hepatorenal syndrome.

4.  The appellant has presented no competent medical evidence 
showing that the veterans service-connected schizophrenia 
caused his death.

5.  The appellant has presented no competent medical evidence 
showing that the liver disease that caused the veterans 
death developed either during service or to a compensable 
degree within one year after his separation from service.

6.  The appellant has presented no competent medical evidence 
showing a relationship between the medications associated 
with the veterans service-connected schizophrenia and the 
liver disease that caused his death.


CONCLUSION OF LAW

 The claim for service connection for the cause of the 
veterans death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veterans service medical records are negative for any 
complaints or findings pertaining to liver disease.  The 
claims file, however, is replete with evidence of treatment 
for schizophrenia.  This treatment included the prescription 
of medications, including Thorazine, Mellaril, Equanil, 
Niamid, Sparine, Stelazine, Lotusate, Artane, Serax, Quide, 
Tofranil, Valium, Trazodone, Zoloft, Sertraline, etc.  
Thorazine was prescribed as early as 1956.

More recently, the veteran was admitted to the VA Medical 
Center in Murfreesboro, Tennessee, in September 1995 with 
complaints of increasing abdominal swelling, yellowing of the 
eyes and shortness of breath for one week.  He was said to 
have loss of appetite and weight loss.  There was no history 
of hematemesis.  There was also no past history of ethanol 
abuse.  The veteran reported being on Thorazine for over 40 
years.  He was not pale but icteric.  An echocardiogram 
showed diffuse fatty infiltration of the liver seen with a 
mottled echogenic pattern consistent with that of cirrhosis 
of metastatic disease.  A computed tomography (CT) scan of 
the abdomen showed, in pertinent part, a moderate amount of 
ascites and hepatomegaly with multiple low attenuation 
lesions throughout the liver.  The ascites were found to be 
highly suspicious of metastatic disease in the liver.  The 
veteran continued to deteriorate as the family refused to 
give consent for a CT guided biopsy.  The veteran died on 
October [redacted], 1995.  His family refused to consent to an 
autopsy.  The final diagnoses were liver metastasis and 
hepatorenal syndrome.

The death certificate listed probable metastasis of the liver 
with total body rashes and hepatorenal syndrome as the 
immediate cause of the veterans death.  At the time of his 
death, the veteran was service connected for schizophrenia, 
evaluated as 50 percent disabling.

The appellant stated in her February 1996 substantive appeal 
that the veteran was treated with many medications over the 
course of his lifetime for his service-connected disability, 
including Thorazine, Trazodone, Stelazine, Sinequan, 
Mellaril, Dalmane, Ativan, Amoxapine, Xanax and Imipramine.  
She reported that these drugs were used in various 
combinations and dosages, and have known side effects 
including liver damage.  She further stated that, 
Thorazine is a phenothiazine tranquilizer used to treat 
neuropsychiatric conditions such as schizophrenia.  Although 
this drug was effective in controlling this veterans [sic] 
schizophrenia, it is known to cause various side effects when 
prescribed over an extended period of time, one of which is 
severe and irreversible liver damage.  Symptoms of chronic 
poisoning from these hepatotoxic drugs include weight loss, 
pallor, hematemesis, jaundice, ascites and an enlarged 
cirrotic [sic] liver.  The appellant indicated that she had 
done research on medication, cirrhosis of the liver and liver 
damage from several sources, including Tabers Cyclopedic 
Medical Dictionary, 14th edition; Physicians Desk Reference, 
1996; Textbook of Medical Surgical Nursing, 4th edition; The 
New Lexicon Illustrated Medical Encyclopedia and Guide to 
Family Health; and Worst Pills Best Pills II. 


Legal analysis

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veterans death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veterans death).  The United States 
Court of Veterans Appeals has further held that [w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veterans 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1997); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1997).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (1997).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veterans death may be 
demonstrated by showing that the veterans death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1997).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1997); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1997).  Service connection for cirrhosis of the 
liver may be established based on a legal presumption by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1997).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1997).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veterans service-connected 
disability, i.e., schizophrenia, directly caused his death, 
or that his fatal liver disease had its onset during service.  
The first evidence of record showing the presence of liver 
disease is dated in 1995, more than 50 years following the 
veterans separation from service, and the record lacks 
evidence of a nexus, or link, between liver disease and the 
veterans active service.  Rather, the appellant argues that 
the veterans fatal liver disease was caused by the extended 
use of drugs, including Thorazine, to treat his service-
connected schizophrenia.  This determination involves medical 
causation and therefore competent medical evidence to the 
effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the appellants argument, the medical 
evidence of record does not support a finding of a 
relationship between any medications associated with the 
veterans service-connected schizophrenia and the liver 
disease that was present at the time of his death.  The 
appellants reference to the medical texts does not establish 
any connection between the veterans particular condition and 
the medications used to treat his service-connected 
disability.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  The 
medical treatises as interpreted by the appellant only raise 
the possibility that there may be some relationship between 
some of the veterans medications and liver disease.  The 
medical treatises do not show that there was a direct causal 
relationship between medications used to treat the veterans 
schizophrenia and the cause of death listed on his death 
certificate.  

The only other evidence in support of a finding that the 
veterans death was caused by medications taken to treat his 
service-connected disability is the appellants statements.  
However, there is no indication that the appellant possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her statements regarding the cause of 
the veterans death are insufficient.

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, No. 97-7014, 
slip op. at 9 (Fed. Cir. October 7, 1997).  The Board finds 
VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits.  38 U.S.C.A. § 5103(a) (West 
1991).  Nothing in the record suggests the existence of 
evidence that might well ground the appellants claim for 
service connection for the cause of the veterans death.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); 38 C.F.R. § 20.901(d) (1997).


ORDER

Because it is not well grounded, the claim for service 
connection the cause of the veterans death is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -

